DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 12 is rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 12 states that the energy required to separate the inner core from the outer shell is less than the energy required to propagate a crack through the outer shell. The present specification, however, contains no working examples of such a filament structure, nor does it provide any explanation as to what specific combinations of materials, dimensions, deposition/fabrication conditions, or other parameters would allow one to make the invention as set forth in claim 12. Likewise, claim 12 is extremely broad in that it does not recite any specific materials, dimensions, or other limitations related to the claimed filament. Given the highly technical nature and general unpredictability of the art, one of ordinary skill in the art would not know how to make the claimed invention as set forth in claim 12.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 11, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mikulak et al., USPGPub. No. 2012/0231225.
Regarding claims 1 and 17, Mikulak teaches a filament for use in the creation of an article via fused filament fabrication, the filament comprising an inner core of a first polymer and an outer shell of a second polymer (Abstract). Mikulak teaches that the first (inner) polymer material may have a higher solidification temperature than the second (outer) polymer (Fig. 13 and 14, ¶ [0121]-[0124]).

Regarding claim 2, Mikulak teaches that the first polymer may be an amorphous polymer (¶ [0107]). 

Regarding claim 3, Mikulak teaches that the first polymer may be nylon (¶ [0048], [0124]). 

Regarding claim 11, Mikulak teaches that he second polymer may be a high-density polyethylene (¶ [0048]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-10, 13-16, and 18-22 are rejected, and claims 1-3, 11, and 17 are alternatively rejected, under 35 U.S.C. 103 as being unpatentable over Mikulak et al., USPGPub. No. 2012/0231225, as applied above.
Regarding claims 1-3, 11, and 17, in addition to the specific teachings of Mikulak discussed above, Mikulak also teaches a variety of different materials that may be used in the core and shell portions of the filament (¶ [0048], [0050]). Although Mikulak does not explicitly discuss the solidification temperature of each of the possible materials that he lists as useful in the core or shell, the listed materials possess a wide variety of different solidification temperatures. It would have been obvious to one of ordinary skill in the art to make the product of Mikulak using core materials with a higher solidification temperature than the shell materials because doing so would follow naturally from combining the various materials that Mikulak explicitly teaches to be appropriate for use in the core and shell of the filament. 
Regarding claims 4 and 5, the teachings of Mikulak differ from the present invention in that Mikulak does not teach any specific glass transition temperature for the first and second polymers of his invention. It would, however, have been obvious to one of ordinary skill in the art to select an appropriate glass transition temperature for the materials of the filament based on the intended mechanical properties of the filament and the intended parameters (e.g., temperature) of the extrusion process with which the filament was intended to be used. Additionally, it would have been obvious to one of ordinary skill in art to use materials with a glass transition temperature within the claimed ranges because many of the materials specifically listed by Mikulak (¶ [0048], e.g. nylon or PTFE) have a glass transition temperature within the claimed ranges, and such a glass transition temperature would thus follow naturally from using the materials taught by Mikulak. 
Regarding claim 6, the teachings of Mikulak differ from the present invention in that although Mikulak teaches that the crystallization temperature may be adjusted (¶ [0048]), Mikulak does not teach any specific preferred crystallization temperature. It would, however, have been obvious to one of ordinary skill in the art to select an appropriate crystallization temperature for the materials of the filament based on the intended mechanical properties of the filament and the intended parameters (e.g., temperature) of the extrusion process with which the filament was intended to be used. Additionally, it would have been obvious to one of ordinary skill in art to use materials with a crystallization temperature within the claimed range because many of the materials specifically listed by Mikulak (¶ [0048], e.g. isotactic polypropylene) have a crystallization temperature within the claimed range, and such a crystallization temperature would thus follow naturally from using the materials taught by Mikulak. 
Regarding claims 7, 9, and 10, Mikulak teaches the use of polymers with crystalline segments (¶ [0047]). 
Regarding claim 8, as Mikulak does not teach the presence of ionizable segments in the polymer material, one of ordinary skill in the art would expect the material to have no ionizable segments (i.e. 0 mol%). 
Regarding claims 13 and 14, Mikulak teaches that the solidification temperatures of the first and second polymer may be within 8 °C of each other (¶ [0087]). When a claimed range overlaps with or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). 
Regarding claim 15, Mikulak teaches that the entire filament may have a cross-sectional area of 0.5 – 8 square mm while the core portion may have a cross-sectional area of 0.5-5 square mm (¶ [0065]), equating to a core that comprises about 6% - 100% of the filament. When a claimed range overlaps with or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 16, the teachings of Mikulak differ from the present invention in that Mikulak does not teach that the adhesion between the core and the shell is less than the adhesion between two adjacent shells. Mikulak does, however, teach that it is important for the shell layers to have a high adhesion to each other in order to achieve good inter-layer bond strength (¶ [0107], [0128]) and does not teach any particular necessity for a high adhesive strength between the core and the shell, which would lead one of ordinary skill in the art to expect the shell material to have a higher adhesion to other adjoining shells than to the core. Additionally, it would have been obvious to one of ordinary skill in the art to make the adhesion between the shell layers greater than the adhesion between the core and the shell because one of ordinary skill in the art would have understood that such an arrangement was one of only two possibilities; as the core and shell are made of different materials, adhesion between shells would necessarily be either higher or lower than adhesion between the shell and the core. 
Regarding claim 18, as discussed above, it would have been obvious to one of ordinary skill in the art for the filament used to make the printed 3D structure to constitute 6%-100% of the first polymer (and thus 0%-94% of the second polymer) and for the filament to exhibit a stronger adhesion between adjoining shell layers than between the shell and the core layers. 
Regarding claims 19 and 20, the claims cannot distinguish the claimed invention because no particular degree of resistance to warping is specified, nor are the parameters used in the construction of the hypothetical alternate 3D structure specified. Nevertheless, Mikulak teaches that the resulting 3D structure is resistant to distortion (i.e. warping) due to the use of the core-shell filament structure (¶ [0033]).
Regarding claims 21 and 22, Mikulk does not teach any relative impact resistance for the 3D structure. It would, however, have been obvious to one of ordinary skill in the art to make the impact resistance as high as possible, because one of ordinary skill in the art would have understood that doing so would result in a sturdy product. Additionally, Mikulk teaches that the 3D structure exhibits improved inter-layer adhesion, which one of ordinary skill in the art would expect to result in improved impact resistance. Also, with particular respect to claim 21, the claim cannot distinguish the claimed invention because the parameters used in the construction of the hypothetical alternate 3D structure are not specified.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692. The examiner can normally be reached Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IAN A RUMMEL/               Primary Examiner, Art Unit 1785